UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6719


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GERALD LAMONT STEELE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:01-cr-00216-MR-11)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Lamont Steele, Appellant Pro Se. William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth   Ray,   Assistant   United    States Attorney,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gerald   Lamont   Steele        appeals   the   district     court’s

order   denying   his   motion    for    a    sentence    reduction     under    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find no reversible error.         See United States v. Hood, 556 F.3d

226, 232-33 (4th Cir. 2009).             Accordingly, we affirm for the

reasons stated by the district court.              United States v. Steele,

No. 3:01-cr-00216-MR-11 (W.D.N.C. Apr. 6, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the    materials      before   the    court    and

argument would not aid in the decisional process.

                                                                         AFFIRMED




                                        2